PER CURIAM.
Defendant was found guilty by a district court jury of a charge of criminal sexual conduct in the first degree, Minn. Stat. § 609.342(e)(i) (1978) (actor uses force or coercion to accomplish sexual penetration and causes personal injury to complainant), and was sentenced by the trial court to a maximum prison term of 20 years. On this appeal from judgment of conviction defendant contends that his conviction should be reversed' outright, because the evidence of penetration was legally insufficient, or that at least he should receive a new trial because the trial court improperly admitted other-crime evidence. There is no merit to either contention. The evidence of defendant’s guilt consisted of positive testimony by the witness, as well as strong corroborative evidence, which included the properly admitted testimony about a strikingly similar act of criminal sexual misconduct committed by defendant on another woman under similar circumstances a few months earlier. We affirm.
Affirmed.
AMDAHL, J., took no part in the consideration or decision of this case.